Citation Nr: 1336034	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-49 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected scars of the arms, legs and chest. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980, from August 1985 to December 1985, and from February 1989 to June 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In April 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the claims file reveals that the Veteran was most recently afforded a VA examination regarding his scars in August 2008, more than five years ago.  Since then the Veteran has testified that he experiences additional complications from his scars, to include bleeding, chaffing, and calluses.  These complications were not discussed on the previous VA examination in August 2008.  As such, the Board finds that more a contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, it should be determined if the Veteran has received treatment for his scars since separation from service.  If so, records of this treatment must be secured and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ask the Veteran to identify all private providers of treatment he has received for his scars, and complete the necessary authorizations so that VA can obtain any identified private treatment records.  The RO should then secure for the record copies of the complete treatment records from the sources identified.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroy). 

2. The RO must determine whether the Veteran receives, or has received, VA medical treatment.  If so, the RO must obtain copies of all relevant VA treatment records.  Such records must be associated with the Veteran's claims file.  

3. The Veteran should then be scheduled for an appropriate VA examination to ascertain the current severity of his scars.  The claims file must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and severity of his scars.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner is asked to address the following: 

a. Provide an account of any tenderness, pain, or instability of the Veteran's scars.  Also note any associated conditions of the skin or underlying parts.  Comment on any pain or pain on use associated with conditions identified. 

b.  Document measurements of the areas affected.  The examiner should provided findings both of the percentage of the Veteran's total body surface affected, and the percentage of total body exposed skin affected by the scars. 

c.  Provide an opinion of the degree to which any condition identified affects functional use of affected parts, if at all. 

The examiner should provide a complete explanation for any conclusions drawn or opinions expressed. 

4. After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues on appeal. The RO should issue an appropriate supplemental statement of the case, and give the Veteran the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


